DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to Applicant’s Petition filed on 7/28/2022 and granting the petition on 9/1/2022 the requirement for restriction filed on 3/7/2022 and the Non-Final Rejection filed on 5/12/2022 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the new prior arts discovered and disclosed in the body of this Office Action. Therefore, claims 1-28 are examined and rejected in this Office Action.
Claim Objections
The following claims are objected to because:
the limitation "a suction cup" in line 4 of claim 8 is referring to the previously cited same limitation in claim 1. The claim appears to have a double inclusion limitation. 
In claim 23, line 1, the limitation “the removably coupling” lacks antecedent basis.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  
Ashworth (US 2015/0306622).
Regarding claim 1, Ashworth discloses a fluid container retaining system (fig.1-6), comprising: a cover (14); and a support mount (12, 16) configured to cooperate with the cover to securely retain a first portion of a fluid container (11, see fig.5), wherein the cover is removable from the support mount (via 50, 52, 48), wherein the cover is configured to removably secure to the support mount to trap and constrain the first portion of the fluid container therebetween (see fig.5), and wherein the support mount comprises a securing assembly having a suction cup (16) that is configured to removably secure the fluid container retaining system to a surface of a structure (see fig.3 and fig.5, container 11 in 14) .
Regarding claim 18, Ashworth discloses a method, comprising: removably coupling a cover from a support mount of a fluid container retaining system (14 is removable from 12, see also fig.5 for fluid container retaining system), wherein the cover is removable from the support mount (via 48, 50, 52); securely retaining a first portion of a fluid container between the support mount and the cover of the fluid container retaining system (fig.5); and removably securing the fluid container retaining system to a surface of a structure by a suction cup of a securing assembly of the support mount (16 on a wall, see fig.5).
 	The device shown by Ashworth will perform the method recited in claim 18 during normal use and operation of the dispensing device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 2-5 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Nuzzolese (US 6,827,243).
Regarding claims 2, 4 and 5, 19-21, Ashworth discloses the fluid dispensed from a pump of the fluid container ([0032]). Ashworth does not disclose a stand configured to secure to a second portion of the fluid container; the stand comprises: a drip chamber configured to catch fluid dispensed from a pump of the fluid container; and a bottle retaining chamber configured to retain the second portion of the fluid container, wherein the bottle retaining chamber is separated from the drip chamber; and the stand further comprises a base having a flat surface that is configured to be supported on a level surface. However, Nuzzolese teaches a stand configured to secure to a second portion of the fluid container (lower portion of 40 in 20, see fig.3); the stand comprises: a drip chamber (56) configured to catch fluid dispensed from a pump (44) of the fluid container (40); and a bottle retaining chamber (32) configured to retain the second portion of the fluid container, wherein the bottle retaining chamber is separated from the drip chamber (see fig.3); and the stand further comprises a base having a flat surface that is configured to be supported on a level surface (20 on 12, see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a base with a drip chamber as taught by Nuzzolese to the container of Ashworth, in order to prevent any liquid runoff and make a use of the device on a counter surface.
Regarding claim 3, Ashworth discloses the first portion of the fluid container is a neck, and wherein the second portion of the fluid container is a lower end (see shape of 11 in fig.5).
 	The device shown by Ashworth and Nuzzolese will perform the method recited in claims 19-21 during normal use and operation of the dispensing device.
 	Claims 6 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Nuzzolese (US 6,827,243) as applied to claim 2 above, and further in view of Scoggins (US 6,065,649).
	Ashworth and Nuzzolese in combination disclose all the features of the invention except that an opening, wherein the stand is configured to be mounted over a portion of the fluid container and provide a filling device for the fluid container through the opening; and mounting the stand over a portion of the fluid container; and filling the fluid container through an opening of the stand. However, Scoggins teaches an opening (opening in funnel spout 41), wherein the stand (40) is configured to be mounted over a portion of the fluid container (see mounting of 10 onto 42 of the stand 40 in fig.6) and provide a filling device for the fluid container through the opening (filling via container 46 into container 10, see fig.6-8); and or mounting the stand over a portion of the fluid container; and filling the fluid container through an opening of the stand(see fig.6-8, 40 on 10 and filling via 46). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an opening as taught by Scoggins to the stand of the device of Ashworth and Nuzzolese in combination, in order to save the cost of the container and reducing the waste of material, thereby enhancing the quality of the environment (see Scoggins, col 6, ll.20-26).
 	The device shown by Ashworth, Nuzzolese and Scoggins will perform the method recited in claim 22 during normal use and operation of the dispensing device.
Claims 7 and 23 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622).
 	Ashworth does not expressly disclose the cover and the support mount are configured to snapably secure together to trap the first portion of the fluid container therebetween. Instead, Ashworth teaches that the cover (14) and the support mount (12 and 16) are configured to secure together via (holes 48 and lug 52 in 44; [0044]) to trap the first portion of the fluid container therebetween (see fig.4-5). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to secure the cover and support mount together snapably because Applicant has not disclosed that such method of attachment provides an advantage, is used for a particular purpose, or solves a stated problem other than connecting two items together, in which the securement parts of the device of Ashworth provides the same end result. Furthermore, one of ordinary skill in the art, would have expected Ashworth's securing method, and applicant’s invention, to perform equally well with either holes and nuts attachment taught by Ashworth or the claimed snapably attachment because both attachments would perform the same function of attaching two parts together. Therefore, it would have been obvious to modify Ashworth to obtain the invention as specified in claims 7 and 23 because such a modification would have been considered an obvious and clear alteration to the prior art of Ashworth.
 	The device shown by Ashworth will perform the method recited in claim 23 during normal use and operation of the dispensing device.
 	Claims 8-9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Kim (US 2008/0308693).
Ashworth discloses the securing assembly of the support mount comprises: a securing rim (13) having a passage (36); a suction cup (16) having a stem (39), and the stem extends into and through the passage (see fig.3). Ashworth does not disclose a suction securing nut that secures to the stem; and the securing rim further comprises a locking member. However, Kim teaches the securing assembly of the support mount (fig.4) comprises: a securing rim (320) having a passage (321); a suction cup (410) having a stem (412), wherein the stem extends into and through the passage; and a suction securing nut (330) that secures to the stem; and the securing rim further comprises a locking member (441). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the suction cup of Ashworth as such to include a stem and nut as taught by Kim in order to increase the attachment efficiency.
 	The device shown by Ashworth and Kim will perform the method recited in claim 24 during normal use and operation of the dispensing device.
 	Claims 10 and 25 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Moser (US 5,489,890).
  	   Ashworth discloses all the features of the invention except that the securing assembly further comprises an adhesive disc secured to the suction cup. However, Moser teaches the securing assembly further comprises an adhesive disc secured to the suction cup (52 on 24; see fig.4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the suction cup of Ashworth as such to include an adhesive disc as taught by Moser in order to increase the attachment efficiency.
 	The device shown by Ashworth and Moser will perform the method recited in claim 25 during normal use and operation of the dispensing device.
 	Claims 11 and 26 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Sarek (US 2003/0141984).
Ashworth discloses all the features of the invention except that the support mount is configured to removably retain a sign. However, Sarek teaches the commonality of hanging a removable sign (20) to a support mount of a suction cup ([0017]), 12 fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a sign as taught by Sarek to the supporting mount of Ashworth in order to provide an advertisement for the delivery services company (see Sarek, [0015]).
 	The device shown by Ashworth and Sarek will perform the method recited in claim 26 during normal use and operation of the dispensing device.
 	Claims 12, 14-16 and 27 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Genie (JP H0666683).
Regarding claims 12, 15-16 and 27, Ashworth disclose all the features of the invention except that a floor stand that is configured to support the fluid container above a floor; the floor stand comprises: a floor mount; and an extension beam upwardly extending from the floor mount, wherein a stand that supports the fluid container is secured to the extension beam; and the extension beam comprises a plurality of segments. However, Genie teaches this common feature of having a floor stand that is configured to support a fluid container above a floor (see container 4 on stand 2 in fig.2); the floor stand comprises: a floor mount (3, 10); and an extension beam upwardly extending from the floor mount (2), wherein a stand (1) that supports the fluid container is secured to the extension beam (2 supports 1); and the extension beam comprises a plurality of segments (2a, 2b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a floor stand as taught by Genie to the dispenser of Ashworth, in order to facilitate height adjustment work of the hand sanitizer (see [0007], see Genie).
 	The device shown by Ashworth and Genie will perform the method recited in claim 27 during normal use and operation of the dispensing device.
Regarding claim 14, Ashworth discloses at least a portion of the suction cup is removable from the securing assembly (16 is removable from 13 and 14).
 	Claim 13 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Genie (JP H0666683) as applied to claim 12 above, and further in view of Stehr (DE 202017005290).
 	Ashworth  and Genie in combination disclose all the features of the invention except that the securing assembly secures the support mount to the floor stand. However, Stehr teaches securing assembly (1-2) secures the support mount to the floor stand (4-5; see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the floor stand of Ashworth  and Genie in combination as such to support a suction cup as taught by Stehr, in order to facilitate height adjustment work of the dispenser.
 	Claim 17 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Genie (JP H0666683) as applied to claim 16 above, and further in view of Palkowski (US 2,953,283).
 	Ashworth  and Genie in combination disclose all the features of the invention except that at least two of the plurality of segments are adjustable. However, Palkowski teaches having a stand with a plurality of adjustable segments are well-known (see 13, 14, 15 in fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the floor stand of Ashworth  and Genie in combination as such to include plurality of extension rods as taught by Palkowski, in order to facilitate height adjustment work of the dispenser.
 	Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 2015/0306622) in view of Sarek (US 2003/0141984) in view of Kim (US 2008/0308693) in view of Nuzzolese (US 6,827,243) and in view of Scoggins (US 6,065,649).
Ashworth discloses a fluid container retaining system (fig.1-6), comprising: a cover (14); a support mount (12, 16) configured to cooperate with the cover to securely retain a neck of a fluid container (see 11 in fig.5), wherein the support mount comprises a securing assembly configured to removably secure the fluid container retaining system to a surface of a structure (see structure in fig.5), wherein the securing assembly of the support mount comprises: a securing rim (13) having a passage (36); a suction cup (16) having a stem (39), wherein the stem extends into and through the passage ([0040]) and the fluid dispensed from a pump of the fluid container ([0032]).
	Ashworth discloses all the features of the invention except that the cover and the support mount are configured to snapably secure together to trap the neck of the fluid container therebetween; the support mount is configured to removably retain a sign; the securing assembly of the support mount comprises: locking member; and a suction securing nut that secures to the stem; a stand configured to secure to a lower end of the fluid container, wherein the stand comprises: a drip chamber configured to catch fluid dispensed from a pump of the fluid container; a bottle retaining chamber configured to retain the lower of the fluid container, wherein the bottle retaining chamber is separated from the drip chamber; a base having a flat surface that is configured to be supported on a level surface; and an opening, wherein the stand is configured to be mounted over a portion of the fluid container and provide a filling device for the fluid container through the opening. However, Ashworth teaches that the cover (14) and the support mount (12 and 16) are configured to secure together via (holes 48 and lug 52 in 44; [0044]) to trap the first portion of the fluid container therebetween (see fig.4-5). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to secure the cover and support mount together snapably because Applicant has not disclosed that such method of attachment provides an advantage, is used for a particular purpose, or solves a stated problem other than connecting two items together, in which the securement parts of the device of Ashworth provides the same end result. Furthermore, one of ordinary skill in the art, would have expected Ashworth's securing method, and applicant’s invention, to perform equally well with either holes and nuts attachment taught by Ashworth or the claimed snapably attachment because both attachments would perform the same function of attaching two parts together. Therefore, it would have been obvious to modify Ashworth to obtain the invention as specified in claim 28 because such a modification would have been considered an obvious and clear alteration to the prior art of Ashworth. Further, Sarek teaches the commonality of hanging a removable sign (20) to a support mount of a suction cup ([0017]), 12 fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a sign as taught by Sarek to the supporting mount of Ashworth in order to provide an advertisement for the delivery services company (see Sarek, [0015]). Furthermore, Kim teaches the securing assembly of the support mount (fig.4) comprises: a securing rim (320) having a passage (321); a suction cup (410) having a stem (412), wherein the stem extends into and through the passage; and a suction securing nut (330) that secures to the stem; and the securing rim further comprises a locking member (441). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the suction cup of Ashworth and Sarek in combination as such to include a stem and nut as taught by Kim in order to increase the attachment efficiency. Also, Nuzzolese teaches a stand configured to secure to a second portion of the fluid container (lower portion of 40 in 20, see fig.3); the stand comprises: a drip chamber (56) configured to catch fluid dispensed from a pump (44) of the fluid container (40); and a bottle retaining chamber (32) configured to retain the second portion of the fluid container, wherein the bottle retaining chamber is separated from the drip chamber (see fig.3); a base having a flat surface that is configured to be supported on a level surface (20 on 12, see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a base with a drip chamber as taught by Nuzzolese to the container of Ashworth, Sarek and Kim in combination, in order to prevent any liquid runoff and make a use of the device on a counter surface. Finally, Scoggins teaches an opening (opening in funnel spout 41), wherein the stand (40) is configured to be mounted over a portion of the fluid container (see mounting of 10 onto 42 of the stand 40 in fig.6) and provide a filling device for the fluid container through the opening (filling via container 46 into container 10, see fig.6-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an opening as taught by Scoggins to the stand of the device of Ashworth, Sarek, Kim and Nuzzolese in combination in combination, in order to save the cost of the container and reducing the waste of material, thereby enhancing the quality of the environment (see Scoggins, col 6, ll.20-26).
Conclusion
 	The following prior art as cited in PTO-892 is also citing the limitations of claims 1 and 18. Yin (CN 207202799). Regarding claims 1 and 18, Yin discloses a fluid container retaining system (fig.4), comprising: a cover (1); and a support mount (4-6) configured to cooperate with the cover (1) to securely retain a first portion of a fluid container (10 of 8), wherein the support mount comprises a securing assembly having a suction cup (4) that is configured to removably secure the fluid container retaining system to a surface of a structure (via suction cup 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754